DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (CN 104409593) in view of Applicants’ Admitted Prior Art in the present Specification (“AAPA”) and Ejeckam et al, GaN-on Diamond: A Brief History, 2014 Lester Eastman Conference on High Performance Devices (LEC), IEEE (August 5, 2014) “Ejeckam et al” .
	With respect to Claim 1, Ma et al discloses a method  of manufacturing a semiconductor device (Figures 5-7 and corresponding text), the method comprising:
starting with a base substrate; (Figure 7, 100)
 forming a sacrificial carrier layer on the base substrate, the sacrificial carrier layer comprising a single-crystal semiconductor;  (Figure 7, 200)
forming a single-crystal nucleation layer on the sacrificial carrier layer, the single-crystal nucleation layer arranged to nucleate growth; (Figure 7, 307)
forming a device layer on the single-crystal nucleation layer, the device layer comprising a single-crystal semiconductor layer or a multiple single-crystal semiconductor layers; (Figure 7, 308, 309)
 removing the base substrate; (Figures 5-6) and 
selectively removing the sacrificial carrier layer wherein, the selective removal process stops at the nucleation layer; and (Figures 5-6). See Figures 5-7 of Ma et al and corresponding text, especially paragraphs 35-42 and 57-70.  Moreover, with respect to the limitation “wherein step b) comprises forming the sacrificial carrier layer from a first material such that the sacrificial carrier layer has a first removal rate, and wherein step c) comprises forming the nucleation layer from a second material such  the nucleation layer has a second removal rate, wherein the first removal rate is different from the second removal rate”, Ma et al disclose the oxide layer has a faster removal rate for easy removal. See Abstract and paragraphs 5-9 of Ma et al.
Ma et al discloses the HEMT device is bonded to a substrate and further processing. See paragraph 70.

However, Ma et al does not disclose step g) “growing a diamond layer onto the nucleation layer after the selective removal of the sacrificial carrier layer”.
AAPA is relied upon to disclose growing a diamond substrate on a nucleation layer and its benefit of forming an RF device and its benefit of heat extraction by using diamond. See Figure 1 and corresponding text, especially paragraphs 3-9.
Ejeckam et al discloses growing a diamond substrate on a GaN layer and its benefit of forming a HEMT device and its benefit of heat extraction by using diamond. See Chapter 1, page 1, left column; and Chapter 2 and Figure 2 on page 2.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to grow a diamond substrate on the device of Ma et al, for its known benefit in the art of obtaining a HEMT/RF device having good thermal conductivity characteristics as disclosed by AAPA and Ejeckam et al. The use of a known component, diamond, for its known benefit, good thermal conductivity in known semiconductor devices, HEMT/RF devices, would have been prima facie obvious to one of ordinary skill in the art. 
	
With respect to Claim 2, Ma et al discloses comprising continuously growing the sacrificial carrier then the nucleation layer then the device layer to achieve steps b) to d) wherein the continuously growing comprises performing steps b) to d) in a growth chamber and not removing the precursor being manufactured from the growth chamber during performing steps b) to d). See growth system discussed in paragraph 65. Moreover, the Examiner takes Official Notice that it is well known in the art to grow multiple layers in the same growth chamber. 
	With respect to Claim 3, Ma et al discloses the step of forming the single-crystal nucleation layer comprises depositing the nucleation layer via 2D or 3D growth or layer by layer growth. See paragraphs 21 and 39.
	With respect to Claim 5, Ma et al discloses comprising, after step a) and before step b), forming one or more transition layers between the base substrate and the sacrificial carrier layer, the one or more transition layers being arranged to facilitate transition from the base substrate to the sacrificial carrier layer, wherein facilitating transition comprises relieving strain or nucleating growth of the sacrificial carrier layer or both. As multiple sacrificial oxide layers are grown the lowest sacrificial oxide layer can be considered a transition layer. See paragraphs 21 and 39 (lower film 201) of Ma et al.
	With respect to Claim 6, AAPA makes obvious bonding or forming a handle layer on the device layer in order to attach and to hold the device layer. See paragraphs 4 - 9.
	With respect to Claim 7, Ma et al discloses selectively removing he one or more transition layers, as the lowest sacrificial layer is also removed. See paragraphs 21 and 39 (lower film 201) of Ma et al.
	With respect to Claim 8, AAPA  discloses removing the handle layer, to further process device. See paragraph 9.
	With respect to Claim 9, the combined references make obvious the limitation “ wherein step d) comprises forming the device layer from a third material such that the device layer has a third removal rate, bonding or forming the handle layer comprises bonding or forming the handle layer comprising a fourth material comprising a fourth material such that the handle layer has a fourth removal rate, wherein the fourth removal rate is different from the third removal rate”.  AAPA disclose handle is made of spin on glass in paragraph 4. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (CN 104409593) in view of Applicants’ Admitted Prior Art in the present Specification (“AAPA”) and Ejeckam et al, GaN-on Diamond: A Brief History, 2014 Lester Eastman Conference on High Performance Devices (LEC), IEEE (August 5, 2014) “Ejeckam et al”  as applied to claims 1-3 and 5-9  above, and further in view of Feng (CN 105070652).
	Ma et al, AAPA and Ejeckam et al are relied upon as discussed above.
	However, none of the references disclose “ wherein the continuously growing comprises lattice matching, such that there is a less than 15% difference in lattice constant, the sacrificial carrier layer with the single-crystal nucleation layer and the single-crystal nucleation layer with the device layer”.
	Feng disclose lattice mismatch rates of 13-16% are too high in GaN devices, and the benefits of lattice matching. See last 3 lines of page 1, to first 5 lines of page 2. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to obtain a lattice match between the layers in the method of Ma et al, AAPA and Ejeckam et al, for its known benefit in the art of improving the characteristics of the device as disclosed by Feng. The reduction of lattice mismatch of less than 15% would have been obvious to a practitioner in the art as a matter of process engineering to optimize the properties of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
December 13, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812